DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 61 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because
Regarding Claim 61, Claim 61 recites “A computer-readable storage medium having computer executable instructions " that can be interpreted by the Examiner to be a signal claim because the Specification is open ended in mentioning the computer-readable storage medium for the device.
The Examiner suggests changing “computer-readable storage medium” to be a “non-transitory computer readable storage device” and/or correcting the specification sections accordingly.  See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (February23, 2010).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 32-61 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100100275 A1 (mian), in view of Schlake, B.W., Todorovic, S., Edwards, J.R., Hart, J.M., Ahuja, N. and Barkan, C.P., 2010. Machine vision condition monitoring of heavy-axle load railcar structural underframe components. Proceedings of the Institution of Mechanical Engineers, Part F: Journal of Rail and Rapid Transit, 224(5), pp.499-511 (Schlake) and in further view of Marino, F., Distante, A., Mazzeo, P.L. and Stella, E., 2007. A real-time visual inspection system for railway maintenance: automatic hexagonal-headed bolts detection. IEEE Transactions on Systems, Man, and Cybernetics, Part C (Applications and Reviews), 37(3), pp.418-428 (Marino) and US 20180300576 A1 (Dalyac).
Regarding Claims 32 and 60-61, Mian teaches:
A method for recognizing at least one object of a mobile unit in a digital image showing at least one partition of the mobile unit, by using a method for machine learning, which comprises the following steps of: categorizing, by using the machine learning in a categorization step, the digital image which shows the partition of the mobile unit, with a category; determining, by using the machine learning in a detection step, the at least one object of the mobile unit in a categorized digital image and a location of the at least one object in the categorized digital image; and/or classifying, by Figs. 1-3, a system and method that uses captured images to perform image analysis for object identifications or classifications in terms of objects and locations/positions; evaluate actions and notification based on the classified object on a rail system; image analysis includes segmentation, region definition, and diagnostics using neural networks and etc.).
Mian does not illustrate explicitly on image segmentation, object detection, locations/positions of object and defects. However, Schlake teaches (Schlake: Section 4, image is multi-scale segmented, the different objects are identified, e.g. Figs. 5-6; once the target object and location/position within the image identified; furthermore, segmented object region is further segmented into sub-regions for defect detection through recursively searching of sub-regions (i.e. defects are different objects as the center still vs. crack & breaks)); 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Mian with on image segmentation, object detection, locations/positions of object and defects as further taught by Schlake. The advantage of doing so is to provide a mechanism to access structural components based on machine vision technology for automated preventive maintenance process (Schlake: Abstract).
Mian does not illustrate explicitly on machine learning process for railway maintenance. However, Marino teaches (Marino: Fig. 2).

Main does not teach explicitly on object labeling in a dataset. However, Dalyac teaches (Dalyac: Figs. 1-5, labelling an image dataset based on neural network).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Mian with object labeling in a dataset as further taught by Dalyac. The advantage of doing so is to provide a mechanism image labelling to assist creating and/or updating training dataset for machine learning with efficiency (Dalyac: [0002]-[0004]).
Regarding Claim 33, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, which further comprises allocating in the categorization step an allocation of the partition of the mobile unit, which is shown in the digital image, in respect to the mobile unit (Schlake: Section 4, segmentation through partition of image into regions and region into sub-regions).
Regarding Claim 34, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, which further comprises: identifying in the categorization step in the digital image the at least one object of the mobile unit; and assigning a probability of identification to at least one identified object (Marino: Section It is also noted this is standard classification step in a typical neural network based classification system).
Regarding Claim 35, Mian as modified teaches all elements of Claims 32/34. Mian as modified further teaches:
The method according to claim 34, which further comprises performing the categorization step by assigning the category to the digital image by using the probability of identification of the at least one identified object (Marino: Section V. It is also noted this is standard classification step in a typical neural network based classification system).
Regarding Claim 36 Mian as modified teaches all elements of Claims 32/34. Mian as modified further teaches:
Claim 36 (new). The method according to claims 34, which further comprises: performing a categorization in the categorization step in case of an identification of several objects and of an assignment of the probability of identification for each identified object of several identified objects by using all assigned probabilities of identification of all the identified objects; and assigning in the categorization step the category to the digital image, wherein the category refers to the identified object with a highest probability of identification (Marino: Section V. It is also noted this is standard classification step in a typical neural network based classification system).
Regarding Claim 37, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, which further comprises selecting the category that is assignable to the digital image out of a predetermined list of categories, identified the center still of railcar and cracks and breaks).
Regarding Claim 38, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, wherein the category that is assignable to the digital image is an object identifier of the object of the mobile unit (Schlake: Section 4; Marino: Figs. 4-5).
Regarding Claim 39, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, which further comprises selecting in the detection step several sub-images in the categorized digital image, wherein a location of each selected sub-images in the categorized digital image is defined (Schlake: Section 4, Object of center still and further segment the center still for objects of crack and break).
Regarding Claim 40, Mian as modified teaches all elements of Claims 32/39. Mian as modified further teaches:
The method according to claim 39, which further comprises using in the detection step a method of a sliding window to select the several sub-images in the categorized digital image (Marino: Section III, combination of exhaustive search and jump search).
Regarding Claim 41, Mian as modified teaches all elements of Claims 32/39. Mian as modified further teaches:
combination of exhaustive search and jump search for image regions of object bolts).
Regarding Claim 42, Mian as modified teaches all elements of Claims 32/39. Mian as modified further teaches:
The method according to claim 39, which further comprises determining in the detection step the location of the object in the categorized digital image by using defined locations of the sub-images in which the object was recognized (Schlake: Section 4).
Regarding Claim 43, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, which further comprises marking an identified object in the categorized digital image (Marino: Fig. 2, it is merely training model updating processing in a machine learning system).
Regarding Claim 44, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, which further comprises assigning in the segmentation step at least one parameter to each pixel of the categorized digital image, wherein the parameter specifies if a respective pixel represents a part of the identified object or not (Schlake: Section 4, a pixel based multi-scale segmentation process).
Regarding Claim 45, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:

Regarding Claim 46, Mian as modified teaches all elements of Claims 32/45. Mian as modified further teaches:
The method according to claim 45, which further comprises comparing a determined visual description property of the identified object with at least one predetermined reference visual description property (Schlake: Section 4: object identification using a known model).
Regarding Claim 47, Mian as modified teaches all elements of Claims 32/45-46. Mian as modified further teaches:
The method according to claim 46, which further comprises: detecting at least one abnormality if a predetermined condition is fulfilled or not fulfilled as a result of a comparison; and/or issuing at least one warning if the predetermined condition is fulfilled or not fulfilled as a result of the comparison (Mian: Fig. 3).
Regarding Claim 48, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, wherein the mobile unit is a track-bound vehicle (Schlake: Section 4).
Regarding Claim 49, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
segmented object images maybe center still and other bogie compoenents).
Regarding Claim 50, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, wherein the machine learning is a method selected from the group consisting of: supervised learning, semi- supervised learning, unsupervised learning, reinforcement learning and active learning (Marino: Fig. 2).
Regarding Claim 51, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, wherein the digital image is an image taken from a high resolution camera positioned at a non-unit-borne location, while the mobile unit passes the high resolution camera (Mian: Fig. 1).
Regarding Claim 52, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, wherein the method is executed on a mobile device (Mian: Fig. 1, modern mobile device encompasses many features and capabilities of previous desk and server systems).
Regarding Claim 53, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, wherein the method is used for an automatic visual inspection of the mobile unit, and the at least one object of the mobile unit is 
Regarding Claim 54, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, wherein the method is used for a recognition of an abnormality in respect to an identified object wherein the identified object is evaluated by using the categorized digital image or a classified categorized digital image in such a way that it is determined if a respective image complies or not complies with at least one predefined criterion (Mian: Figs. 1-3, Schlake: Section 4 and Fig. 9).
Regarding Claim 55, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
The method according to claim 32, wherein the method is used for checking a result of an alternative method for recognizing the at least one object of the mobile unit, wherein both the method and the alternative method are executed on a same object (Mian: Figs. 1-3, using dual cameral systems for image and thermal info).
Regarding Claim 56, Mian as modified teaches all elements of Claims 32/55. Mian as modified further teaches:
The method according to claim 55, wherein the checking is solely performed in case at least one of the method or the alternative method detects an abnormality (Mian: Figs. 1-3, one can choose to fuse both methods or rely on one method).
Regarding Claim 57, Mian as modified teaches all elements of Claim 32. Mian as modified further teaches:
it is noted that claimed method is one of typical training method for a machine learning system).
Regarding Claim 58, Mian as modified teaches all elements of Claim 32/57. Mian as modified further teaches:
The method according to claim 57, wherein the digital image of the training data pair is: a real image of the mobile unit; and/or a synthetic digital image derived from CAD-data of the mobile unit; and/or a synthetic digital image derived from a transformation operation of the real image of the mobile unit (Marino: Fig. 2, it is noted that claimed method is one of typical training model generation for a machine learning system).
Regarding Claim 59, Mian as modified teaches all elements of Claim 32/57-58. Mian as modified further teaches:
The method according to claim 58, wherein the transformation operation is an operation selected from the group consisting of: translation, rotation, shearing, filtering, lighting filtering, noising filtering, perspective warping, color change, change in color image acquisition and preprocessing).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2649

Final rejection template
DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on May 5, 2021. Claims 15 are amended, Claims 21 are added, Claims 17 are cancelled, and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant's arguments filed on May 5, 2015 have been fully considered. 
Applicant argues in its Argument (p7–12 tilted "Rejection under 35 U.S.C. § 103”) that cited arts, US2014/0056381 A1 (“Wang) and 2014/0140424 A1 (“Clevorn”), fail to teach limitations of the independent Claim 1, specifically: 
“The combination of the of the applied references does not teach or suggest at least the claim features of “a measurement module configured to measure a communication performance metric utilizing a second antenna from among the plurality of antennas that is not used for communicating with the other communication device, the communication performance metric corresponding to communications between the communication device and the other communication device via the first antenna.”"
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Pinks teaches an automatic matching and tuning unit with LC based matching network operating at a frequency range of low and medium frequency bands (Fig. 1). The frequency adjustment is based on two L components 6 and 10 through the measurement feedbacks of sensors 2, 3 and 9.
Rhea merely illustrates well-known possible configurations for a two inductance matching network, where L-type is one of them. Choice of particular matching network is application specific as illustrated in Fig. 4 of Rhea. There is no teaching of Rhea or others on L-Type matching network are limited toward 100 MHz range.
DeWitz teaches an antenna tuning system with various matching networks such as LCL in Fig. 5, LL or LLC in Fig. 6, LL in Figs. 7-8, etc. where all inductors are variable. The ferromagnetic is adopted to achieve high frequency to make it operating at the widest possible frequency range, keep the physical dimensions and structure of antenna small for applications in aircraft and other installations, where it implies it may be used for air platform communication and/or navigation (DeWitz: Col. 1 lines 23-35).
Applicant has made arguments in many instances on low frequency vs. high frequency, low power vs. high power to conclude either on non-analogous arts and impermissible hindsight. There is no clear bound and limit for words of "low" and "high" and there are no clear claim limitations are given on frequency and power ranges in the claim set filed on 12/20/2013 and amended on 11/13/2015.
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In the instant case, both Pinks and DeWitz address similar problems in an analogous field. It would have been obvious for one of ordinary skill in the art at the time of the invention was made to have modified Pinks with DeWitz with well-known matching network configurations as illustrated by Rhea to teach all elements of independent claim 1, as well as other independent claims 9, 18, 69, 77, 86, 89, 97, 106 and 109.
Therefore, it is reasonable to conclude that Wang as modified by Clevorn teaches all limitations as claimed. 
 Regarding limitations of Claims 1, 3, 4, 5, 7,11,12,13,14,18 and 20 of the instant case in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Examiner replies: Rejection of Claim 1 is maintained through reasons be given above. Regarding independent Claims 8 and 15, Claim 1 teaches all limitations of Claims 8 and 15. Claims 8 and 15 are rejected for the same reasons as in Claim 1. 
Conclusion: Examiner has shown the rejections set forth in the Office Action of February 5, 2015 are proper. In light of amended Claims, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.
Regarding limitations of Claims of  the instant case in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
In view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649